               Case 3:20-cv-04636-WHA Document 57-1 Filed 09/08/20 Page 1 of 1



 1                                     UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                           )
                                                             )   Case No: _______________
 4                                                           )
                                        Plaintiff(s),        )   APPLICATION FOR
 5                                                           )   ADMISSION OF ATTORNEY
              v.
                                                             )   PRO HAC VICE
 6   ANDREW R. WHEELER, et al.,                              )   (CIVIL LOCAL RULE 11-3)
                                                             )
 7                                                           )
                                        Defendant(s).
                                                             )
 8
         I,                                       , an active member in good standing of the bar of
 9    D.C. Court of Appeals        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: American Petroleum Institute & Interstate Natural Gas Ass'n of America in the
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                       LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Hunton Andrews Kurth LLP                                     Hunton Andrews Kurth LLP
      2200 Pennsylvania Ave, NW Suite 900                          50 California Street, Suite 1700
14    Washington, DC 20037-1701                                    San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                                   LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15
       MY EMAIL ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is:              .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct .
21
      Dated:
22                                                                                          APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:    September 8, 2020
                                                                     UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                             October 2012
